January 26, 1918. The opinion of the Court was delivered by
This case has been before this Court once before, and will be found in 103 S.C. at page 102. In that case, on page 112, this Court said: "The case is brought here on exceptions, assigning error in the refusal of the motion for nonsuit and direction of the verdict, in the charge and refusal to charge one of defendant's requests and in the refusal of a motion for a new trial, based on the ground that the verdict is excessive."
All the exceptions in this appeal refer to the insufficiency of the evidence. These questions are so fully considered in the former appeal, that it is unnecessary to consider them again. The testimony is practically the same, and to consider the exceptions in detail, would require a reprint of the former opinion.
The judgment is affirmed.